Citation Nr: 0841715	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  08-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from February 1954 to February 1957.  He also had a number of 
periods of active duty for training and inactive duty for 
training from November 1975 to May 1996 in the Army National 
Guard and in the U.S. Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The veteran's VA Form 9 perfecting his appeal in February 
2008 requested a Travel Board hearing at a local VA office.  
In July 2008, the veteran agreed to attend a Board 
videoconference hearing instead.

In July 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  At the hearing, 
the Board granted the veteran's request to hold the record 
open for 60 days to allow the association with the record of 
additional pertinent evidence.


FINDING OF FACT

The veteran's tinnitus is etiologically related to noise 
exposure during his periods of active duty for training and 
inactive duty for training.  


CONCLUSION OF LAW

Tinnitus was incurred in active duty for training and 
inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of the claim.  In addition, the evidence currently 
of record is sufficient to substantiate the claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R.  
§ 3.159 (2008). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training or for disability resulting 
from an injury incurred in or aggravated by inactive duty for 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2008); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran testified that he was exposed to loud noise 
during the course of his Army National Guard or U.S. Army 
Reserve training one weekend a month and two weeks every 
summer.  According to the veteran, he first noticed tinnitus, 
described as a hissing in his ear, in approximately 1986.  He 
stated that tinnitus arose as a result of his proximity to 
artillery fire during his weekend or annual biweekly 
training.  The veteran also reports that he has experienced a 
hissing noise in his ears continuously since the time of 
onset in 1986.

The veteran's service treatment records do not show that he 
had a hearing disability or tinnitus during service in the 
U.S. Marine Corps, Army National Guard or U.S. Army Reserve, 
but his essential contention is that he was exposed to noise 
during service, and that his hearing disabilities, which 
include tinnitus, resulted from such exposure.  The veteran 
is competent to describe his exposure to loud sounds, and he 
is also competent to testify as to his experience of ringing 
or "hissing" in the ears during and after service.  See 
Charles v. Principi,  16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  The 
Board has no basis to question the veteran's credibility and, 
additionally, finds his testimony credible.

The report of a VA audiological examination in January 2007 
and the report of a March 2007 VA ear disease examination 
note a history of constant tinnitus of the right ear.  An 
April 2007 addendum to the March 2007 examination report 
reflects that the examiner diagnosed tinnitus.

With respect to medical nexus, the January 2007 audiologist 
deferred any such determination to the physician who 
performed the ear disease examination.  The March 2007 VA ear 
disease examiner provided an addendum in April 2007 
addressing the etiology of the veteran's tinnitus.  He 
stated, "It is my opinion that it is at least as likely as 
not that the noise [the "seashell roaring noise"] in the 
veteran's right ear is related to his military service."  
Inexplicably, however, the examiner also stated in the same 
addendum that the veteran's tinnitus is not related to 
service but rather to Meniere's disease.  Notwithstanding 
these conflicting opinions, the Board has concluded on the 
basis of the veteran's credible testimony and the favorable 
medical opinion that the evidence supportive of the claim is 
at least in equipoise with that against the claim.  
Accordingly, service connection is in order for the veteran's 
tinnitus.

ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


